263 So. 2d 645 (1972)
Woodrow Albert STARLING, Appellant,
v.
The STATE of Florida, Appellee.
No. 71-1149.
District Court of Appeal of Florida, Third District.
June 13, 1972.
Rehearing Denied July 19, 1972.
*646 McCrary, Ferguson & Lee, and Harold Long, Jr., Miami, for appellant.
Robert L. Shevin, Atty. Gen., and Joel D. Rosenblatt, Miami, for appellee.
Before CHARLES CARROLL, HENDRY and HAVERFIELD, JJ.
PER CURIAM.
Defendant was found guilty by the trial court of assault with intent to commit a felony, first degree murder, for which he received a ten year sentence.
On this appeal two points are presented by appellant. The first challenges the trial court's denial of defendant's motion for judgment of acquittal. The point is not well taken under the rule stated in Shifrin v. State, Fla.App. 1968, 210 So. 2d 18. The second point is likewise unavailing because it is within the trial court's province as the trier of fact to resolve conflicts in the evidence presented. Hoover v. State, Fla.App. 1968, 212 So. 2d 95; Eizenman v. State, Fla.App. 1961, 132 So. 2d 763. At this stage of the proceedings, all conflicts and reasonable inferences therefrom are resolved in support of the judgment of conviction. Shuler v. State, Fla.App. 1968, 213 So. 2d 312; Walden v. State, Fla.App. 1966, 191 So. 2d 68. And, finding substantial competent evidence to support the trial judge's finding of guilt, we are required to affirm. Tafero v. State, Fla.App. 1969, 223 So. 2d 564; Williams v. State, Fla.App. 1966, 187 So. 2d 913.
Affirmed.